Title: To Thomas Jefferson from Barnabas Bidwell, 16 December 1805
From: Bidwell, Barnabas
To: Jefferson, Thomas


                  
                     Sir, 
                     Monday morning, Decr. 16th 1805
                  
                  The Letter from Judge Lincoln, accompanying this, was sent in an enclosure directed to me at Stockbridge, with an intention that I should have had the honor of being the bearer of it, when I came to this City. But unfortunately it did not arrive, until I had left home, and did not reach me here until last evening. Appointments to meet on Committees, from breakfast until the hour of Session, for two or three mornings in succession, are my apology for not presenting it in person. 
                  With great respect, I am, Sir, your humble Servant,
                  
                     Barnabas Bidwell 
                     
                  
               